Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered October 3, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the codefendant was acquitted of one of the charges against him does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
The court responded meaningfully to a note from the deliberating jury when it provided an appropriate readback of testimony. Even assuming that the readback included slightly more testimony than the note expressly requested, such was *285required for purposes of clarity and, in any event, there was no prejudice to defendant (see People v Lourido, 70 NY2d 428, 435 [1987]; People v Mariera, 219 AD2d 496, 497 [1995], lv denied 87 NY2d 923 [1996]). Concur — Tom, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.